Appellant is under conviction for theft of cattle alleged to have belonged to B. C. Icet. Punishment is two years in the penitentiary.
No complaint of any ruling of the court during the trial is brought forward in the record. In the absence of objections we must assume that the instructions to the jury were acceptable to appellant. The only question which can be reviewed is the sufficiency of the evidence and no detailed statement of that is called for.
That appellant butchered two head of Icet's cattle and sold the meat is not controverted. Appellant did not testify himself but through witnesses raised the issue that Icet had authorized the killing of the animals. This question was properly submitted to the jury and the finding was in favor of the state. The evidence is amply sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.